EXHIBIT 10.83


EMPLOYEE AGREEMENT
This EMPLOYEE AGREEMENT (this "Agreement"), is entered into by and between
BLACKBAUD, INC, (the "Company"), and the employee set forth in the signature
block below ("Employee").
WHEREAS, in connection with Employee's employment with the Company, Employee
will have access to valuable, confidential, privileged and/or proprietary
information relating to the Company's business, customers, processes, vendors
and relationships;
WHEREAS, the parties agree that this Agreement and the consideration provided in
connection therewith provides sufficient consideration for restrictions,
covenants, promises, and other terms contained herein; and
WHEREAS, the Company and Employee desire to memorialize certain terms relating
to non-disclosure, non-solicitation, and non-competition.
NOW, THEREFORE, in consideration of the Company's agreement to employ Employee,
the mutual promises and covenants of the parties, and other good and valuable
consideration, the receipt and legal sufficiency of which is hereby
acknowledged, the Company and Employee stipulate and agree as follows:
1.
Nature of the Business. For purposes of this Agreement, the "Business" shall be
defined as products and/or services that are both (I) related to the design,
development, marketing, sale or servicing of software, software applications,
internet applications, donor research and management, prospective donor analysis
or e-commerce solutions, or consulting with respect thereto; and (2) used by
non-profit organizations in connection with fund raising, e-commerce,
accounting, school administration or ticketing.



2.
Consideration. It is stipulated and agreed that this Agreement is being entered
at the inception of Employee’s employment with the Company. Employee expressly
acknowledges that signing this Agreement was a material inducement for the
Company to enter into the employment relationship.



3.
Covenants Not to Use or Disclose Confidential information.



It is stipulated and agreed that as a result of Employee's employment by the
Company, Employee has and will have access to valuable, highly confidential,
privileged and proprietary information not generally available in the public
domain relating to the Company's Business (the "Confidential Information"), For
purposes of this Agreement, "Confidential Information" means the. Company's, or
its affiliated companies', trade secrets; patents; copyrights; software
(including, without limitation, all programs, specifications, applications,
routines, subroutines, techniques, algorithms, and ideas for formulae); products
and/or services; concepts; inventions; know-how; data; drawings; designs;
documents; names and/or lists of clients, customers, client and/or customer
usage, prospective clients and/or customers, employees, agents, contractors, and
suppliers; marketing information; business plans; business methodologies and
processes; strategies; financial information and other business records; and all
copies of any of the foregoing, including notes, extracts, memoranda shared
with, prepared or suffered or directed to be prepared by Employee based on any
Confidential Information. It is further acknowledged and agreed that the
unauthorized use or disclosure by Employee of any of the Confidential


1
Employee Initials: /s/ BEB
v.052012

--------------------------------------------------------------------------------




Information would seriously damage the Company in its Business. Confidential
Information does not include generalized skills or knowledge acquired by
Employee in the course of his/her duties.


As a consequence of the above, with respect to any Confidential Information that
is obtained by Employee during or as the result of Employee's performance of
services for the Company and/or its customers, affiliated companies, vendors,
suppliers and distributors, whatever its nature and form and whether obtained
orally, by observation, from written materials or otherwise, Employee agrees
that during the term of Employee's employment and after the termination of
Employee's employment for any reason:


(a)
Employee will hold all Confidential Information in strict confidence and will
not use, publish, divulge or otherwise reveal or allow to be revealed any
portion thereof to any third person, company or other entity, except to or with
the prior written consent of the Company;



(b)
Employee will use his/her best efforts to assure that all Confidential
Information is properly protected and kept from unauthorized persons or
entities, and will immediately report to the Company any misuse of Confidential
Information by another person or entity that Employee may encounter or of which
Employee may become aware;



(c)
Employee will make no use of any Confidential Information except such use as is
required in the performance of Employee's services for the Company; and



(d)
Upon termination of Employee's employment with the Company for any reason, or
upon the Company's request, Employee will immediately deliver to the Company all
documents, software, hardware, written materials and other items of any kind,
and any copies thereof that contain Confidential Information.



4.
Covenant Not to Compete or Solicit Customers.



Ancillary to the Confidentiality/Non-Disclosure agreement contained herein and
signed at the inception of employment, and in order to protect the substantial
time, money and effort invested by the Company in the training and development
of its employees, the research and development of its products, its selling,
marketing, pricing and servicing strategies, the development of good will among
its members and vendors and other legitimate business interests, the Company and
Employee further agree as follows:


(a)
During the term of Employee's employment and for one (1) year following the
termination of his/her employment (the "Restricted Period"), Employee will not,
either directly or indirectly, for himself/herself or on behalf of any other
person, business, enterprise or entity, compete with the Company by providing
services similar to the Business of the Company to any other person, business,
enterprise or entity that competes with the Company.



Employee acknowledges that the Company has a national presence and that although
headquartered in Charleston, South Carolina, the Company does business not only
throughout South Carolina but also throughout the United States. The parties
acknowledge that their sole intention in this Section 4 is to prohibit direct
competition in relation to the Business that could affect the Company's business
with existing or potential customers for the limited period described. Employee
acknowledges that the covenant set forth in this paragraph is reasonable and
necessary to protect the legitimate interests and goodwill of the Company due to
the national


2
Employee Initials: /s/ BEB
v.052012

--------------------------------------------------------------------------------




nature of the Company's business and its national customer base. Before entering
into this Agreement, Employee has considered the limitations that the covenant
in this paragraph could impose on his ability to find other employment and has
determined that the covenant would not cause undue hardship to Employee or his
or her family. Employee also agrees that the Business constitutes a small part
of the market for Employee's services, that Employee's employment opportunities
and livelihood are not limited to the provision of services relating to the
Business, and that the covenant will not create undue hardship for Employee or
his family. It is the desire and intent of the parties that the provisions of
this paragraph be enforced to the fullest extent permitted under the laws and
public policies of each jurisdiction in which enforcement is sought.


(b)
In addition to, but not in limitation of the restrictions set forth above, the
Employee further promises and agrees that unless the Company has given its prior
written consent, which can be withheld in its sole discretion, he/she will not
advertise or market services as a Company employee or former Company employee or
as an expert in any Company products or services or any similar designation in
connection with the foregoing. During the term of Employee's employment and for
one (1) year following termination of his/her employment, he/she will not,
directly or indirectly, either on behalf of himself/herself or any other person,
business, enterprise or entity, (i) solicit the Company's Customers for any
business purpose in competition with or in conflict with the Business of the
Company or (ii) divert business away from the Company with respect to the
Company's Customers. For purposes of this Agreement "Customers" shall mean any
current customer or prospective customer of the Company (l) with whom Employee
had contact directly or-indirectly in connection with Employee's employment with
the Company during the two (2) years prior to the termination of Employee's
employment with the Company; or (ii) about whom Employee had access to
proprietary, confidential, or commercially advantageous information through
Employee's employment by the Company during the two (2) year period prior to the
termination of Employee's employment with the Company.



5.
Covenant Not to Solicit Employees. In the event Employee's employment hereunder
is terminated, for a period of one (1) year after the termination Employee will
not, directly or indirectly, either on behalf of himself/herself or any other
person, business, enterprise or entity, solicit for employment, employ, hire,
contract with, or otherwise engage any Applicable Personnel. For purposes of
this Section, "Applicable Personnel" means any person that was employed or
engaged as an employee or independent contractor of the Company at any time
during the six (6) month period prior to termination of Employee's employment
with the Company.



6.
Exclusive Employment. Employee shall not without the express prior written
consent of the Company, directly or indirectly, during Employee's employment
with the Company, render professional services to any person or firm for
compensation or engage in any activity competitive with and/or adverse to the
Company's purposes, mission or interests, whether alone, as a partner or member,
or as an officer, director, employee or shareholder of any other corporation or
entity or as a trustee, fiduciary or other representative of any other activity
or entity, except with the express written approval of the Company, which the
Company may revoke at any time in its sole discretion.



7.
Ownership and Assignment of Inventions. Employee understands and agrees that
Employee is performing work for hire for the Company and that any Inventions (as
defined below) developed or conceived by Employee during Employee's employment
with the Company are the sole property of the Company. "Inventions" shall
include any inventions, improvements, developments, discoveries,



3
Employee Initials: /s/ BEB
v.052012

--------------------------------------------------------------------------------




programs, designs, products, processes, information systems and software, as
well as any other concepts, works and ideas, whether patentable or not, relating
to any present or prospective activities or Business of the Company. Employee
agrees to make the Company aware of all such Inventions. To the maximum extent
permitted by applicable law, Employee further agrees to assign and does hereby
assign to the Company all rights, title and interest in and to all such
Inventions hereafter made by Employee. This Section does not apply to any
Invention for which Employee affirmatively proves that: (a) no equipment,
supplies, facility, trade secrets, or Confidential Information of the Company
was used; (b) the Invention was developed entirely on Employee's own time; and
(c) the Invention did not result, either directly or indirectly, from any work
performed by Employee for the Company.


8.
Remedies. It is stipulated and agreed that a breach by Employee of any of the
covenants contained in Sections 3, 4, 5, 6 or 7 of this Agreement would cause
irreparable damage to the Company. The Company, in addition to any other rights
or remedies that the Company may have, shall be entitled to an injunction
restraining Employee from violating or continuing any violation Of such
covenants, Such Tight to obtain injunctive relief may be exercised at the option
of the Company, concurrently with, prior to, after, or in lieu of the exercise
of any other rights or remedies that the Company may have as a result of any
such breach or threatened breach of this Agreement. Employee agrees that upon
breach of any of the covenants contained in Sections 3, 4, 5, 6 or 7 of this
Agreement, the Company shall be entitled to an accounting and repayment of all
profits, royalties, compensation, and/or other benefits that Employee directly
or indirectly has realized or may realize as a result of, or in connection with,
any such breach. Employee further agrees that he/she will be liable for any
expenses the Company may incur, including attorneys' fees, to enforce the terms
of this Agreement.



9.
No Effect on Trade Secret Laws. Notwithstanding anything herein to the contrary,
nothing in this Agreement is intended to alter, limit (temporally,
geographically, or otherwise), or have any effect whatsoever on Employee's
obligation to refrain from disclosing the Company's trade secrets. Nothing in
this Agreement shall limit or otherwise affect the Company's remedies for any
violation of applicable trade secrets laws, all of which shall be cumulative to
any remedies available to the Company for a breach of this Agreement.



10.
Other Agreements/Warranties. Employee warrants that Employee is not bound by the
terms of a confidentiality agreement or non-competition agreement or any other
agreement with a former employer or other third party that would preclude
Employee from accepting employment with the Company or that would preclude
Employee from effectively performing Employee's duties for the Company. Employee
further warrants that Employee has the right to make all disclosures that
Employee will make to the Company during the course of Employee's employment
with the Company. Employee agrees that Employee shall not disclose to the
Company, or seek to induce the Company to use any confidential information in
the nature of trade secrets or other proprietary information belonging to others
and that in the event that the Company directs Employee to perform tasks that
would result in the disclosure or use of any such confidential information, that
Employee shall notify the Company in advance of any such disclosure. Employee
agrees to defend, indemnify, and hold harmless the Company for any losses that
it incurs as a result of the Employee's violation of any non-competition,
non-solicitation, non-disclosure, or trade secret obligations that she may have
to any other party during her Employment with the Company.



11.
Acknowledgment of Reasonableness. Employee has carefully read and considered the
provisions of this Agreement, has had the opportunity to consult with an
attorney of Employee's choice, and agrees



4
Employee Initials: /s/ BEB
v.052012

--------------------------------------------------------------------------------




that the restrictions and remedies set forth herein are fair and reasonably
required for the protection of the Company. In the event that any provision
relating to the scope of the restrictions shall be declared by a court of
competent jurisdiction to exceed the maximum scope that such court deems
reasonable and enforceable under applicable law, the Company and Employee agree
that the scope of the restriction held reasonable and enforceable by the court
shall thereafter be the scope of this Agreement.


12.
Severability, Survival. The covenants described herein and all provisions and
sub-provisions of this Agreement are intended to be severable. If any term,
covenant, provision, sub-provision, or portion thereof is held to be invalid,
void or unenforceable by a court of competent jurisdiction for any reason
whatsoever, such ruling shall not affect the remainder of this Agreement, which
shall remain in full force and effect. Any provision of this Agreement that
contemplates performance or observance subsequent to termination of this
Agreement, regardless of the date, cause or manner of such termination, shall
survive such termination and shall continue in full force and effect.



13.
Dispute Resolution; Applicable Law. Except as otherwise set forth in Section 8
above, the parties agree that all disputes, claims and controversies arising out
of this Agreement shall be settled by arbitration in accordance with the
American Arbitration Association rules, such arbitration to take place in the
location of the Company office to which Employee is assigned, and judgment upon
the award rendered in any such arbitration may be entered in any court, state or
federal, having jurisdiction. This Agreement and any dispute or controversy
arising out of or relating to this Agreement shall, in all respects, be governed
by and construed according to the laws of the State of South Carolina, without
regard to its conflict of law principles.



14.
Waiver. Any waiver of a breach of any provision of this Agreement must be in
writing and signed by the waiving party. Any waiver of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of, or estoppel
with respect to, any subsequent breach of such provision or any other provision
of this Agreement. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not deprive that party of its right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.



15.
Employment At-Will. Nothing in this Agreement shall be interpreted to create a
contract of employment for any specific time. Employee is and shall remain an
employee at-will, and either party may terminate the employment relationship at
any time for any reason or no reason at all.



16.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties as of the date hereof with respect to the subject matter hereof and
supersedes any previous understandings, representations, statements and
agreements, whether oral or written, between or among the parties with respect
to the subject matter hereof. This Agreement may be modified only by written
agreement, signed by all of the parties and expressly purporting to modify this
Agreement.



17.
No Assignment / Binding Effect. Employee may not assign this Agreement to any
other person or entity without the Company's express written consent, which may
be withheld for any reason or no reason at all. This Agreement shall be binding
on Employee's heirs, successors, and permitted assigns.



18.
Tolling. The Restricted Period shall be tolled for any period(s) of violation,
including period(s) of time required for litigation to enforce the covenants of
this Agreement.





5
Employee Initials: /s/ BEB
v.052012

--------------------------------------------------------------------------------




19.
Counterparts. This Agreement may be executed simultaneously in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement,



[SIGNATURES FOLLOW]




6
Employee Initials: /s/ BEB
v.052012

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first written above.
 
 
EMPLOYEE:
 
 
 
 
 
 
 
Brian E. Boruff
 
 
 
Printed Name
 
 
 
 
 
 
 
/s/ Brian E. Boruff
 
 
 
Signature
 
 
 
 
 
 
 
 
 
 
 
BLACKBAUD, INC.:
 
 
 
 
 
 
 
/s/ John Mistretta
 
 
 
 
 
 
By:
John Mistretta
 
 
Its:
Executive Vice President, Human Resources
 





7